UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                          Chapter 7
NATIONAL EVENTS HOLDINGS, LLC, et. al.,   Case No. 17-11556 (JLG)
                                          (Jointly Administered)
                        Debtors.


In re

CONSOLIDATED PROCEEDINGS ON CERTAIN       Master Docket
COMMON ISSUES OF LAW AND FACT.            Adv. Pro. No. 20-________ (JLG)

-------------------------------------

KENNETH P. SILVERMAN, ESQ., THE
CHAPTER 7 TRUSTEE OF THE JOINTLY
ADMINISTERED ESTATES OF NATIONAL
EVENTS HOLDINGS, LLC., et al.,

                       Plaintiff,

           -against-

DEFENDANTS IN THE ADVERSARY
PROCEEDINGS LISTED ON EXHIBIT A,

                       Defendants.




           ORDER ESTABLISHING CONSOLIDATED MASTER PROCEEDING
          AND CASE MANAGEMENT PROCEDURES ON CERTAIN ISSUES OF
         LAW AND FACT COMMON TO PENDING AVOIDANCE PROCEEDINGS
       This matter comes before the Court to consider the establishment of a consolidated master

proceeding for the consideration of certain issues of law and/or fact that are common to the

Adversary Proceedings (as defined below).

       The Court has conducted pretrial conferences with counsel for Kenneth P. Silverman, the

Chapter 7 Trustee (“Trustee”) of the jointly administered estates of National Events Holdings,

LLC and six other debtors (collectively, the “Debtors”),1 and the defendants in various of the

Adversary Proceedings (as defined below). The parties, in turn, have met and conferred to consider

the matter. The Court believes that the early action contemplated by this Order will conserve

judicial resources and facilitate effective case management.

                                             BACKGROUND

       A.        On or before June 5 July 31 [JLG], 2019, the Trustee filed complaints commencing

approximately 140 adversary proceedings seeking to avoid and recover various transfers as alleged

fraudulent transfers and/or preferences under the Bankruptcy Code and/or as fraudulent

conveyances under New York state law made available to the Trustee by the Bankruptcy Code.

The adversary proceedings that have not been dismissed or adjudicated as of the date of this Order

are listed on Exhibit 1, and are referred to in this Order collectively as the “Adversary

Proceedings”).




1
       The jointly administered Debtors (and their case numbers) are:

                 National Events Holdings, LLC (Case No. 17-11556 (JLG))
                 National Events Intermediate, LLC (Case No. 17-11557 (JLG))
                 National Event Company II, LLC (Case No. 17-11559 (JLG))
                 National Event Company III, LLC (Case No. 17-11561 (JLG))
                 World Events Group, LLC (Case No. 11562 (JLG))
                 National Events of America, Inc. (Case No. 17-11798 (JLG))
                 New World Events Group, Inc. (Case No. 17-11799 (JLG))

                                                       2
        B.     The Trustee alleged in all of the complaints in the Adversary Proceedings that the

Debtor’s principal, Jason Nissen, perpetrated a “Ponzi scheme” or a “Ponzi-type scheme”

involving the Debtors.

        C.     In addition to seeking to avoid certain transfers as preferences, the Trustee alleged

in all of the complaints that certain transfers are avoidable as actual fraudulent transfers or

fraudulent conveyances by reason of their having been made by the Debtors with actual intent to

hinder, delay or defraud their creditors in violation of the applicable provisions of the Bankruptcy

Code and/or New York State law, and that he is entitled to recover the property transferred by the

Debtors or the value of such property from either the initial transferees and/or the immediate or

mediate transferees of such initial transferees.

        D.     The Trustee also alleged in all of the complaints that certain transfers are avoidable

as constructive fraudulent transfers or constructive fraudulent conveyances by reason of their

having been made by the Debtors when the Debtors were insolvent or were rendered insolvent,

and for less than reasonably equivalent value or fair consideration within the meaning of the

applicable provisions of the Bankruptcy Code and New York State Debtor and Creditor Law, and

that he is entitled to recover the property transferred by the Debtors or the value of such property

from either the initial transferees and/or the immediate or mediate transferees of such initial

transferees.

        E.     After consultation among themselves and with the Court, the parties identified a

number of issues of law and fact that they believe to be common among all of the Adversary

Proceedings and for which they and the Court believe that early intervention and consolidated

proceedings will streamline the conduct of the litigation, conserve resources of the Court and the

parties, and allow for determinations of issues that may narrow the scope of later proceedings in



                                                   3
the litigation. At a pretrial conference on February 4, 2020, the Court directed the parties to meet

and confer concerning a protocol relating to the Court’s consideration of common issues of fact

and law in the Adversary Proceeding.

       F.      The parties seek the entry of an order establishing the Master Proceeding (as

defined below) for the purpose of determining such common issues.

       G.      The Court finds that a consolidated proceeding as established by this Order, for the

purpose of administering pretrial proceedings, discovery and determination of the Threshold

Common Issues (as defined below) is warranted and necessary for considerations of judicial

economy and efficiency.

       NOW, THEREFORE, the Court, having considered the matters; and having held a

hearing on the matters and heard from those parties that wished to be heard; and after due

consideration; and for good and sufficient cause,

       THE COURT FINDS that it has the authority to enter this Order, sever the Threshold

Common Issues (as defined below) from the Adversary Proceedings and consolidate them in a

separate proceeding regarding such matters under Rules 42, 16 and 26 of the Federal Rules of Civil

Procedure (the “Civil Rules”), made applicable by Rules 7042, 7016 and 7026 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), 11 U.S.C. § 105(a), and the inherent power of

the Court to manage its docket.

       IT IS, THEREFORE ORDERED, the request of the parties for an order establishing the

Master Proceeding is granted.

       IT IS FURTHER ORDERED that the following procedures shall govern the Master

Proceeding.




                                                 4
A.     ESTABLISHMENT OF MASTER PROCEEDING FOR
       CONSOLIDATED CONSIDERATION OF COMMON ISSUES

       1.       A separately-numbered master adversary proceeding shall be established and

maintained by the Clerk on the docket of the Court in connection with the above-referenced jointly

administered Chapter 7 case, for consideration and determination of the Threshold Common Issues

of law and/or fact identified below (the “Master Proceeding”). The Clerk is directed to file a copy

of this Order in the docket of each Adversary Proceeding. Except as provided or permitted by this

Order, each Adversary Proceeding is stayed pending resolution of the Master Proceeding, without

prejudice to the right of any Defendant to seek relief from such stay for good cause determined by

the Court in its exercise of discretion, upon notice and after a hearing.

       2.       The Trustee is deemed the plaintiff in the Master Proceeding.

       3.       All Defendants in the Adversary Proceedings are hereby joined as parties to the

Master Proceeding, and shall be bound by all proceedings conducted therein (except as otherwise

provided below to the extent that a Defendant has not consented to the entry of final orders or

judgments by this Court).

       4.       The Defendants are encouraged to designate lead and/or liaison counsel (or a

working group of lead and/or liaison counsel) to coordinate the participation of the Defendants in

the Master Proceeding. Any such counsel who may be so designated will only act in a limited

coordinating capacity on behalf of the Defendants, but shall not have the authority (except as it

relates to the Defendants directly represented by such counsel) to bind any Defendant(s) without

express approval of such Defendant(s) or his/her/its respective counsel, as may be the case.

       5.       The Trustee’s counsel shall use reasonable efforts to prepare and file joint briefs

and papers in the Master Proceeding. All Defendants shall use reasonable efforts to coordinate

and cooperate to (i) prepare and file joint briefs and papers in the Master Proceeding, and


                                                  5
(ii) designate one firm to file joint briefs and papers in the Master Proceeding. Any Defendant that

wishes to file a supplemental brief on a Threshold Common Issue (or discovery dispute as

discussed below) must first show cause to the Court either before, or not later than seven (7) days

after, the filing and service of the joint brief as to why the filing of a supplemental brief is

appropriate. A Defendant’s application for leave to file a supplemental brief shall stay the

Trustee’s deadline to file a brief in response/reply to the joint brief for the period of time until the

Court decides if cause exists necessitating the filing of a supplemental brief. In the event leave is

granted to file a supplemental brief, the Order authorizing the filing of a supplemental brief shall

set a page limit for the supplemental brief and extend the Trustee’s deadline to oppose both the

joint brief and all supplemental briefs to a common date of no less than fourteen (14) days after

the filing and service of the latest supplemental brief.

       6.       Within fourteen (14) days after entry of this Order: (i) any Defendant who: (a) has

not filed an answer to the complaint in the respective Adversary Proceeding, (b) not filed a proof

of claim against any of the Debtors, and (c) does not consent to the entry of final orders or judgment

by this Court shall file a statement in this Master Proceeding pursuant to Bankruptcy Rule 7012

stating that such Defendant does or does not consent to the entry of final orders or judgment by

this Court; and (ii) at least one attorney of record for a Defendant in the Adversary Proceedings

shall file a notice of appearance in the Master Proceeding. The filing of a notice of appearance

pursuant to this paragraph shall not constitute Defendant’s consent to jurisdiction or a waiver of

any defense that may be available to the counsel’s client, whether under Bankruptcy Rule 7012 or

otherwise; except that all Defendants that have not filed statements or answers pursuant to this

Paragraph 6 or otherwise shall be deemed to have consented to the entry of final orders and/or

judgments by this Court.



                                                   6
       7.      This Order shall apply automatically to any adversary proceedings later filed by

the Trustee that involve any of the Threshold Common Issues or that could be affected by a

determination of the Threshold Common Issues. A copy of this Order shall be served along with

the summons and complaint in each such action and reflected in connection with any associated

affidavit of service. Any defendant in a later-filed adversary proceeding objecting to the

consolidation of such action in the Master Proceeding, or to any other terms of this Order, shall,

within thirty (30) days after service, file and serve upon the Trustee a detailed objection with

request for a conference and, as may be appropriate further proceedings.

       9.      Papers filed in the electronic docket of the Master Proceeding shall be deemed to

be served electronically by the Court’s ECF docket system on all counsel in the Master

Proceeding.

       10.     With respect to any Defendant who is appearing pro se and who does not have

electronic filing credentials, service shall be made on and by such party in accordance with the

applicable rules and procedures of the Court for service of pleadings and papers on persons who

cannot be served electronically. The Trustee shall cause a copy of this Order to be served on any

such Defendant within 10 days after the entry of this Order.

B.     SEVERANCE OF ISSUES FROM THE ADVERSARY
       PROCEEDINGS FOR CONSOLIDATION AND
       CONSIDERATION IN THE MASTER PROCEEDING

       11.     Subject to the stipulation in Paragraph 12 below, the issues identified in Paragraph

13 below are severed from each Adversary Proceeding and are consolidated in the Master

Proceeding for further consideration by the Court in accordance with this Order (the “Threshold

Common Issues”).

       12.     (a)    Solely for purposes of the Master Proceeding and each Adversary

Proceeding, the Trustee stipulates, and Defendants are deemed to stipulate, as follows: The

                                                7
Debtors operated as a single, common business enterprise at all relevant times during the

applicable reach back period for each and all of the Trustee’s avoidance claims. The calculation

of a Defendant’s alleged liability for challenged transfers shall be performed on an aggregated

basis that accounts for all of the Debtors collectively and not on an entity-by-entity basis. For any

Defendant’s defense based on value alleged to have been given by such Defendant to any Debtor,

such value shall be treated as having been given to the single, common business enterprise operated

by the Debtors at all relevant times during the applicable reach back period for each and all of the

Trustee’s avoidance claims.

               (b)     The stipulation above shall govern all avoidance claims and all defenses in

the Master Proceeding and in each Adversary Proceeding. References to “the Debtors” in the

Threshold Common Issues set forth in Paragraph 13 below and elsewhere in this Order shall mean

the single, common business enterprise operated by the Debtors during the applicable reach back

periods for the Trustee’s avoidance claims. This stipulation shall not constitute a determination or

adjudication or otherwise have any evidentiary effect in any Debtor’s separate bankruptcy case

and/or in the Debtors’ jointly administered bankruptcy cases that any or all the Debtors are, or

should be, substantively consolidated.

        13.     The following Threshold Common Issues shall be considered by the Court in the

Master Proceeding:

               (a)     Did the Debtors operate a Ponzi scheme? If yes:

                        (1)    Is the Trustee entitled to invoke the so-called “Ponzi scheme

                               presumption” with respect to the Trustee’s claims to avoid and

                               recover transfers made by the Debtors with alleged actual fraudulent

                               intent?



                                                 8
                        (2)   When did the scheme commence, and did it ever end (whether

                              permanently or intermittently)?

               (b)    Were the Debtors insolvent, and if so, at what time or times did the Debtors

                      became become [JLG] insolvent, and what was the duration of such

                      insolvency?

               (c)    For each transfer challenged under the New York State fraudulent

                      conveyance statutes made available to the Trustee under Section 544 of the

                      Bankruptcy Code, is there an existing “predicate creditor” through which

                      the Trustee may have standing to avoid and recover the transfer?

C.     EFFECT OF SEVERANCE AND CONSOLIDATION

       14.     The establishment of this Master Proceeding is not intended to deprive any

Defendant or such Defendant’s counsel from any opportunity to, subject to the terms of Paragraph

5 above, participate in, and be heard in, any proceedings before the Court and any discovery

proceedings in the Master Proceeding or in the respective Adversary Proceeding pending against

such Defendant.

       15.     This Order is without prejudice to the right of any Defendant to seek the severance

of his/her/its Adversary Proceeding from the Master Proceeding for good cause as determined

by the Court in its exercise of discretion, upon notice and after a hearing.

D.     FILING OF PAPERS AND PLEADINGS

       16.     All orders, pleadings, motions and papers relating to this Master Proceeding (other

than discovery papers excepted from filing under the Bankruptcy Rules, Local Bankruptcy Rules

of the Court or the Chambers’ Rules of the undersigned Judge) shall be filed in the docket of the

Master Proceeding, and shall be deemed to have been filed in the separate docket of each

Adversary Proceeding.

                                                 9
        17.     All papers filed in the Master Proceeding will bear a caption substantially similar

to the caption of this Order. If a paper or pleading is generally applicable to all of the consolidated

Adversary Proceedings, it shall include in the caption a clear notion to the effect that it “relates to

all consolidated actions” and shall be filed and docketed only in the Master Proceeding.

Documents that are intended to apply to a particular Adversary Proceeding in whole or in part

will indicate the action number to which it relates, and shall be filed in the dockets of both the

Master Proceeding and the relevant Adversary Proceeding.

E.      TRUSTEE’S INITIAL STATEMENT OF THE CASE ON THE
        THRESHOLD COMMON ISSUES; INITIAL DISCLOSURES

        18.     Within twenty-one (21) days after the entry of this Order, the Trustee shall serve

“initial disclosures” pursuant to Fed. R. Civ. P. 26(a)(1) and Fed. R. Bankr. P. 7026. The initial

disclosures shall include: the date of each transfer to the Defendant, the amount of the transfer, the

identity of the transferee, the form of each transfer (i.e., cash, check, wire transfer or other), the

date and amount of all monetary or other consideration or value received by any Debtor from such

Defendant, and the alleged net avoidance liability of the Defendant. If a Defendant is alleged to

have received a subsequent transfer that the Trustee seeks to recover, the initial disclosures shall

also include: (i) the date, amount, and form of each transfer to the initial transferee, (ii) the date

and amount of all monetary or other consideration or value received by any Debtor from the initial

transferee, (iii) the alleged net avoidance liability of the initial transferee, and (iv) the date, amount,

and form of each transfer from the initial transferee to the subsequent transferee. Within twenty-

one (21) days after receipt of the Trustee’s initial disclosures, each Master Proceeding Defendant

shall serve initial disclosures upon the Trustee to the extent such disclosures relate to the Threshold

Common Issues.




                                                    10
       19.     Not later than forty-five (45) days after the entry of this Order, the Trustee, as

plaintiff in the Master Proceeding, shall file written statements of the Trustee’s contentions and

factual allegations concerning the Threshold Common Issues.

F.     ANSWERS OR PRE-ANSWER MOTIONS IN
       THE SEPARATE ADVERSARY PROCEEDINGS

       20.     Not later than twenty-one (21) days after the Trustee’s filing of the written

statements of the Trustee’s contentions and factual allegations concerning the Threshold Common

Issues pursuant to Paragraph 19 above, any Defendant who has not filed in the respective

Adversary Proceeding either an answer or pre-answer motion to the complaint shall file an answer

to the complaint or a pre-answer motion, and a party that has already filed an answer may file an

amended answer. Notwithstanding any other provision of this order, Defendants may raise any

defense in any such answer or pre-answer motion, regardless of whether the issue is covered by

Paragraph 13 above. If a pre-answer motion is filed, the Court will set a schedule for briefing and

argument of such motion or defer such proceedings. The Court on its own motion may consolidate

the hearing of any such motion with other motions that raise identical or similar issues.

G.     DISCOVERY PLAN; FACT DISCOVERY, AND
       PROVISIONS RELATING TO ALL DISCOVERY

       21.     Except for the service of initial disclosures in accordance with Bankruptcy Rule

7026 and Civil Rule 26((a)(i) as previously directed by the Court, or as may be directed by the

Court for any later-filed adversary proceeding involving Threshold Common Issues, discovery in

any Adversary Proceeding on matters other than the Threshold Common Issues is stayed, without

prejudice to the right of any Defendant to seek relief from such stay for good cause determined by

the Court in its exercise of discretion, upon notice and after a hearing.

       22.     Within 45 days after entry of this Order, the parties shall meet and confer in good

faith to negotiate the terms of a detailed Discovery Plan to govern the Master Proceeding consistent

                                                 11
in all respects with this Order. The Discovery Plan shall address fact discovery (including the use

of interrogatories, document requests, depositions of fact witnesses, expert disclosures (including

expert reports, production of documents considered by the experts, and depositions of expert

witnesses), and confidentiality arrangements for appropriate materials.

       23.     Fact discovery in the Master Proceeding shall be limited to the Threshold Common

Issues set forth in Paragraph 13 above, and shall not encompass any other issues (excluding

discovery on matters relating to possible impeachment of witnesses offering testimony relating to

the Threshold Common Issues) unless first authorized by the Court. All discovery requests and

responses relating to the Threshold Common Issues shall be subsumed in their entirety by the

Master Proceeding.

       24.     The parties shall seek to coordinate fact discovery in order to reasonably

consolidate demands made of the Trustee, manage the number of depositions, and to avoid

multiple depositions of fact witnesses and experts. Defendants shall use reasonable efforts to

coordinate and cooperate to propound joint discovery demands on the Trustee relating to Threshold

Common Issues. A Defendant that wishes to propound separate demands as to a Threshold

Common Issue must first show cause to the Court (within 7 days after the service of joint discovery

demands) as to why the additional demands are appropriate. A defendant’s application for leave

to propound separate demands shall stay the Trustee’s deadline to respond to the joint demands

for the period of time until the Court decides if cause exists necessitating the service of the separate

demands. In the event leave is granted to serve separate demands, the Order authorizing such

demands shall extend the Trustee’s deadline to respond to both the joint demands and all

supplemental demands to a common date of no less than thirty (30) days after the service of the

latest supplemental demands.



                                                  12
       25.     Any limitations on discovery set forth herein shall not apply to witnesses required

for certification and/or authentication of documents relating to the Master Proceeding.

       26.     For purposes of the Master Proceeding only, the restrictions on interrogatories set

forth in Local Bankruptcy Rule 7033-1(a) shall be relaxed so that the Master Proceeding

Defendants may propound joint interrogatories that shall not exceed fifty (50), inclusive of sub-

interrogatories, with respect to each Threshold Common Issue.

       27.     To facilitate the Trustee’s production of documents and information in response to

discovery requests propounded to the Trustee, the Trustee shall establish a central electronically-

accessible information data room depository. Only counsel for parties to the Master Proceeding

shall be permitted to have electronic access to such depository.

       28.     All fact discovery deadlines in the Master Proceeding shall be set forth in the

Discovery Plan, and may not be extended without further order of the Court on consent of the

parties or for good cause shown.

       29.     Pursuant to Local Bankruptcy Rule 7005-1(a), discovery requests and responses in

the Master Proceeding will not be filed with the Court except to the extent they are offered in

connection with a motion under Bankruptcy Rules 7012, 7016, 7026, 7037 or 7056.

       30.     All parties and their counsel are reminded of their obligations relating to discovery

and the consensual or judicial resolution of discovery issues and disputes, under Bankruptcy Rules

7016(f) and/or 7037, Local Bankruptcy Rule 7007-1, and the Chambers Rules of the undersigned

judge. No motion regarding any matters under Bankruptcy Rules 7026-7037 and the associated

Civil Rules will be heard by the Court unless counsel for the moving party (i) has first met and

conferred telephonically with counsel for the opposing party and, after reasonable efforts, been

unable to resolve the matter consensually, and (ii) if the matter was not resolved as a result of such



                                                 13
consultations among the parties, the moving party has requested an informal pre-motion

conference with the Court by letter docketed in the Master Proceeding, and the Court has permitted

the party to proceed with motion practice. A letter requesting an informal conference with the

Court shall briefly and fairly set out the nature of the dispute and certify the inability of the affected

parties to resolve the matter without judicial assistance. An informal pre-motion conference may

be convened telephonically by the Court. Defendants’ cooperation and coordination in the

preparation and filing of letters requesting informal conferences and/or discovery related motions

shall be governed in a manner similar to that set forth in Paragraph 5 above.

        31.     Not later than forty-five (45) days after the conclusion of fact discovery on the

Threshold Common Issues, the Trustee, as plaintiff in the Master Proceeding, shall file a written

statement identifying all supporting evidence that the Trustee expects to offer in support of the

Trustee’s position on the Threshold Common Issues. Within twenty-one (21) days after the filing

of the Trustee’s statement pursuant to this Paragraph 31, Defendants shall use reasonable efforts

to coordinate and cooperate to file a joint counterstatement identifying all supporting evidence that

they expect to offer in support of their position on the Threshold Common Issues.

H.      EXPERT DISCOVERY

        32.     The Trustee and Defendants may offer affirmative expert reports and/or rebuttal

expert reports (collectively referred to herein as “Expert Reports”) on the Threshold Common

Issues. These expert reports must comply in all respects with the disclosure requirements under

Bankruptcy Rule 7026 and Civil Rule 26(a)(2). Each side shall use reasonable efforts to minimize

the number of Expert Reports submitted with respect to each Threshold Common Issue.

Defendants that wish to offer supplemental Expert Reports in addition to any joint Expert Report

submitted by the Defendants as to a Threshold Common Issue must first show cause to the Court

(either before or within 7 days after the offering of the joint Expert Reports) as to why the offering

                                                   14
of a supplemental Expert Report is appropriate. A defendant’s application for leave to offer a

supplemental Expert Report shall stay the Trustee’s deadline to offer an Expert Report in

response/reply to the Defendants’ joint Expert Report for the period of time until the Court decides

if cause exists necessitating the offering of a supplemental Expert Report. In the event leave is

granted to offer a supplemental Expert Report, the Order authorizing the offering of a supplemental

Expert Report shall extend the Trustee’s deadline to offer an Expert Report in response/reply to

both the joint Expert Report and all supplemental Expert Reports to a common date of no less than

thirty (30) days after the offering of the latest supplemental Expert Report.

       33.     Experts who submit affirmative and/or rebuttal Expert Reports (including

supplemental Expert Reports) on the Threshold Common Issues may be deposed. Such depositions

shall occur after the submission of applicable Expert Reports, and after any production of

documents by such experts.

       34.     To the extent practicable, each expert witness shall be deposed only once to avoid

unnecessary duplication and inefficiency, unless otherwise ordered by the Courts.

       35.     All expert disclosure and discovery deadlines in the Master Proceeding shall be set

forth in the Discovery Plan, and may not be extended without further order of the Court on consent

or the parties or for good cause shown.

       36.     Any disputes regarding expert discovery shall be governed by the procedure set out

in Paragraph 30 above.

I.     SUBSTANTIVE (NON-DISCOVERY) MOTION PRACTICE

       37.     Motion practice on substantive matters in the Master Proceeding, including any

dispositive motions, shall be conducted on a consolidated basis. No motion to determine any of

the Threshold Common Issues may be made without prior Court approval, which may be sought

by telephone conference with the Court. Defendants are exhorted to cooperate and coordinate to

                                                 15
the extent reasonably practicable to minimize the number of briefs, affidavits/declarations and

other submissions, and to limit the number of counsel presenting oral argument at any hearing.

Subject to the terms of Paragraph 5 above, no Defendant shall be deprived of the opportunity to

file such party’s own moving, opposition or reply papers and supporting materials, or to be heard

at oral argument subject to the Court’s right to manage the conduct of hearings and arguments.

       38.     Dispositive motions shall be briefed and argued pursuant to further schedules to be

established by the Court after consultation with the parties.

J.     TRIAL(S)

       39.     In the event that any of the Threshold Common Issues is not fully resolved by

dispositive motions, and trial is required on the merits of such issue(s) to the extent not decided

by dispositive motions, such trial(s) shall be scheduled pursuant to further schedules and

procedures to be established by the Court after consultation with the parties.

       40.     Such trials shall be consolidated to the extent practicable, without prejudice to the

right of any party to seek to, prior to the scheduling of the consolidated trial, move for leave to be

severed from such consolidated trial(s) for separate trial(s) for good cause determined by the Court

in its exercise of discretion, upon notice and after a hearing.

       41.     This Order does not deprive any Defendant of the right to a jury trial on any issues

that are not Threshold Common Issues.

K.     SETTLEMENT OR DISMISSAL OF AFFECTED
       ADVERSARY PROCEEDINGS

       42.     If any Adversary Proceeding affected by this Order is settled or dismissed in whole

or in part, the Trustee’s counsel shall file a copy of the relevant Bankruptcy Rule 7041 Stipulation

or Bankruptcy Rule 9019 motion in the Master Proceeding. The settlement or dismissal of such

Adversary Proceedings(s) shall not terminate the obligation of such Defendant(s) and counsel for


                                                 16
such Defendant(s) to maintain the confidentiality of any communications or materials exchanged

or discussed by or among Defendants’ counsel that are covered by Defendants’ common interests

in the defense of the Master Proceeding.

L.         JURISDICTIONAL MATTERS

           43.   The Court’s findings of fact and conclusions of law on any Threshold Common

Issue shall be considered final orders determining such matters as to any parties who have

consented or been deemed to have consented to the Court’s entry of final orders and judgments in

their respective Adversary Proceedings. For all other parties, the Court’s findings of fact and

conclusions of law shall be treated as a report and recommendation to the District Court for further

action pursuant to Bankruptcy Rule 9033 and 28 U.S.C.§ 157(c)(1). Findings of fact and

conclusions of law reported and recommended by the Court to the District Court shall be submitted

for consideration by the District Court on a procedurally consolidated basis, with the District

Court’s ruling on such findings of fact and conclusions of law being binding upon all participating

parties.

           44.   Appeals of any determinations of fewer than all of the Threshold Common Issues

shall be permitted only as authorized by this Court, the District Court or the Court of Appeals

under the applicable statutes and rules of procedure. Filings by the parties in any appellate

proceedings shall be governed by Paragraph 5 above.

           45.   This Order does not, subject to the terms of Paragraphs 4, 41, and 43 above, deprive

any party of the right to seek withdrawal of the reference to the District Court pursuant to under 11

U.S.C. § 158 28 U.S.C. § 157 [JLG] and Bankruptcy Rule 5011, and the right of any party affected

by such a motion to be heard on such motion.




                                                  17
M.     RESERVATIONS OF RIGHTS

       46.     Except as provided in this Order, nothing herein constitutes a waiver, surrender or

limitation on the rights, claims and defenses of any party.

N.     MEDIATION

       47.     Nothing in this Order deprives any party to an Adversary Proceeding of the right to

seek and participate in individualized mediation for such action in accordance with General Order

No. M-452 of the Court, dated June 28, 2013.

O.     AMENDMENT OF THIS ORDER

       48.     This Order may be modified by: (a) a stipulation of all the parties approved by this

Court, or (b) a further order of the Court entered for good cause after notice and hearing.

Dated: New York, New York
       July 20, 2020

                                            /s/ James L. Garrity, Jr,
                                            HONORABLE JAMES L. GARRITY, JR.
                                            United States Bankruptcy Judge




                                                18
                                          Exhibit A



19-01092-jlg Silverman v. Nissen
19-01093-jlg Silverman v. 363 Howard Avenue LLC
19-01094-jlg Silverman v. Khaimov
19-01095-jlg Silverman v. Shimunov
19-01096-jlg Silverman v. Kahn
19-01097-jlg Silverman v. I&I Realty Group LLC
19-01098-jlg Silverman v. Capital 7 Cash Funding LLC et al
19-01101-jlg Silverman v. Kupperman
19-01146-jlg Silverman v. Ornstein
19-01149-jlg Silverman v. Ehrlich
19-01150-jlg Silverman v. Cohenmehr
19-01151-jlg Silverman v. Shak
19-01152-jlg Silverman v. Aghai
19-01153-jlg Silverman v. Lee
19-01154-jlg Silverman v. Brother K Global Productions LLC
19-01155-jlg Silverman v. Koschitzky
19-01156-jlg Silverman v. Opper
19-01157-jlg Silverman v. Katanov
19-01158-jlg Silverman v. Watson
19-01159-jlg Silverman v. Ting
19-01160-jlg Silverman v. Nissen
19-01162-jlg Silverman v. Alpert
19-01164-jlg Silverman v. Larry Larkin
19-01165-jlg Silverman v. Yiming Lee
19-01167-jlg Silverman v. Ronald Shapss
19-01168-jlg Silverman v. Noah Siegel
19-01169-jlg Silverman v. Alexander Schwartz
19-01170-jlg Silverman v. M & J Hospitality, Inc.
19-01171-jlg Silverman v. Samuel Millens a/k/a Sam Millens
19-01172-jlg Silverman v. Super Thin Pavers, Inc.
19-01173-jlg Silverman v. Michael Leshinsky
19-01174-jlg Silverman v. Peter Norden



                                                             DJM/2424875.1/067493
19-01177-jlg Silverman v. Meredith Corporation
19-01178-jlg Silverman v. Homero Delatorre
19-01179-jlg Silverman v. Advantage Sports, Inc.
19-01180-jlg Silverman v. 741 Dyslexington LLC
19-01181-jlg Silverman v. Community Inspiring Today's Youth
19-01182-jlg Silverman v. Tommaso Sandretto
19-01183-jlg Silverman v. Robert Magnus
19-01186-jlg Silverman v. Gander
19-01187-jlg Silverman v. Root
19-01188-jlg Silverman v. Ticket Exchange - Utah
19-01190-jlg Silverman v. MGM Resorts International
19-01191-jlg Silverman v. Maksumova
19-01192-jlg Silverman v. Ashlee Margolis Inc.
19-01193-jlg Silverman v. Fleischman
19-01194-jlg Silverman v. Imagine Management Corp.
19-01195-jlg Silverman v. Aryeh
19-01196-jlg Silverman v. Weiss
19-01197-jlg Silverman v. ASDL Consulting, LLC
19-01198-jlg Silverman v. Erdos
19-01199-jlg Silverman v. Tech Mahindra (Americas) Inc.
19-01200-jlg Silverman v. Strauss et al
19-01202-jlg Silverman v. MS-Flowtechnic ApS
19-01204-jlg Silverman v. B Asset Manager LP
19-01205-jlg Silverman v. Todd's Jewelery Co. Inc.
19-01206-jlg Silverman v. Ticket Software LLC
19-01208-jlg Silverman v. Klein
19-01209-jlg Silverman v. Ticket Network Inc.
19-01210-jlg Silverman v. 1074 Capital, LLC
19-01212-jlg Silverman v. Sutton et al
19-01213-jlg Silverman v. Source Capital Group, Inc.
19-01214-jlg Silverman v. Ticket Wizard, Inc.
19-01215-jlg Silverman v. InsideSEG LLC, d/b/a Inside Sports & Entertainment
19-01217-jlg Silverman v. Tickets Deluxe Inc.
19-01220-jlg Silverman v. Manor Lane Management, LLC et al
19-01221-jlg Silverman v. Omni Realty Development Corp.


                                                                           DJM/2424875.1/067493
19-01222-jlg Silverman v. Omni Management Group Ltd.
19-01223-jlg Silverman v. Zipes
19-01224-jlg Silverman v. Zipes
19-01225-jlg Silverman v. Irina Bulanova
19-01226-jlg Silverman v. Caesar's License Company, LLC et al
19-01227-jlg Silverman v. Jackson Sports Advisors, Inc.
19-01229-jlg Silverman v. Bo's Entertainment Inc., d/b/a Greenline Cons
19-01230-jlg Silverman v. Simon Posen
19-01232-jlg Silverman v. Greenline Consulting Services, Inc., d/b/a Greenli
19-01233-jlg Silverman v. Elite Concierge Groups Inc. and Elite Concierge Gr
19-01236-jlg Silverman v. JSR Capital LLC et al
19-01237-jlg Silverman v. Austin Ticket Company et al
19-01238-jlg Silverman v. J.A.J. Executive Services, LLC
19-01239-jlg Silverman v. Lew Rose Publishing, LLC a/k/a Lew Rose Production
19-01240-jlg Silverman v. Mazzen Nasser
19-01241-jlg Silverman v. TGP Restaurant Group LLC
19-01242-jlg Silverman v. Got The Ticket, LLC
19-01244-jlg Silverman v. Pinchasov
19-01245-jlg Silverman v. Entertainer Basketball Classic, Inc., d/b/a E B C
19-01246-jlg Silverman v. Charles et al
19-01247-jlg Silverman v. Plot Commerce
19-01248-jlg Silverman v. Victoria James Group, LLC
19-01249-jlg Silverman v. Cohen Consulting Group, Inc.
19-01250-jlg Silverman v. A&RW Properties LLC
19-01251-jlg Silverman v. Turner
19-01253-jlg Silverman v. Stern
19-01256-jlg Silverman v. BCNY Properties, Inc.
19-01257-jlg Silverman v. Lawns By Yorkshire, Inc. et al
19-01258-jlg Silverman v. Smile For Kids, Inc. d/b/a S4K Entertainment Group
19-01259-jlg Silverman v. Quintevents, LLC
19-01260-jlg Silverman v. Forty Niners Football Company LLC et al
19-01262-jlg Silverman v. Plaza Associates, Inc.
19-01263-jlg Silverman v. I.G. International, Ltd. a/k/a IG World Class
19-01264-jlg Silverman v. Zalaznick Consulting, LLC
19-01265-jlg Silverman v. Playboy Enterprises, Inc.


                                                                               DJM/2424875.1/067493
19-01266-jlg Silverman v. Roshelings Co., LLC
19-01267-jlg Silverman v. Laura Huberfeld et al
19-01268-jlg Silverman v. Team One Tickets & Sports Tours, Inc., d/b/a Team
19-01269-jlg Silverman v. Let's Talk Tickets, Inc.
19-01270-jlg Silverman v. Anglo African Shipping of New York, Inc.
19-01271-jlg Silverman v. The Ticket Source, Inc. and Ticketsource Inc.
19-01272-jlg Silverman v. NFL Post Season
19-01273-jlg Silverman v. Hecker
19-01274-jlg Silverman v. LD Posen et al
19-01275-jlg Silverman v. Nissen
19-01277-jlg Silverman v. Bieber
19-01278-jlg Silverman v. Global Sports and Entertainment, Inc.
19-01279-jlg Silverman v. Kremnitzer et al
19-01280-jlg Silverman v. New Orleans Saints, Inc.
19-01281-jlg Silverman v. Silk Road Technology, Inc.
19-01283-jlg Silverman v. MYW Holdings LLC, d/b/a MWE Enterprises, MYW Holdi
19-01286-jlg Silverman v. Stern Investors, LP
19-01287-jlg Silverman v. OMG Trend LLC
19-01288-jlg Silverman v. Quintessentially Artists, Ltd.
19-01289-jlg Silverman v. Stern
19-01290-jlg Silverman v. Stern
19-01291-jlg Silverman v. Last In Enterprises
19-01292-jlg Silverman v. AP Consulting Services
19-01302-jlg Silverman v. Schwebel et al
19-01327-jlg Silverman v. Entrepreneur Growth Capital, LLC




                                                                              DJM/2424875.1/067493
